In a proceeding treated as in the nature of habeas corpus, relator appeals from so much of a judgment of the ¡Supreme ¡Court, Suffolk County, entered December 23, 1969, as reduced his bail from $150,000 to $100,000. Judgment modified, on the law and the facts, by further reducing the bail to $20,000. As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion, the amount *916of the hail, as reduced by the Special Term, is excessive to the extent indicated by the further reduction directed herein. Christ, Acting P. J., Rabin, Martuseello, Kleinfeld and Benjamin, JJ., concur.